Title: William Clough to Thomas Jefferson, 4 December 1817
From: Clough, William
To: Jefferson, Thomas


                    
                        Honoured Sir,
                        Audley, near Berryville, Decr. 4th 1817.
                    
                    Hoping that this intrusion upon your notice may be viewed in its proper light, Ihave, though unknown to you, have deemed it necessary to beg the favour of a little information, from you, respecting the College, which is erecting, or about to be erected in this State. I have, under my instruction, several young gentlemen, who will, probably, enter this College as soon as it shall commence its operations; perhaps, some  of them will not enter immediately, but will prefer waiting till a few months after it shall have commenced.
                    As we are unacquainted with the plan which may be adopted there, we shall consider ourselves under great obligations to you, if you would inform us at  what  time the College will be ready for the reception of pupils? Whether there will be an examination, previous to the admission of pupils? If there be an examination, in what studies it will be necessary they should be prepared? By communicating any information upon either, or all of the above queries, you will confer a great obligation upon,
                    
                        Honoured Sir, Very respectfully Yrs
                        William Clough A.B.
                    
                